DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-17, 19 and 20 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 9669012 (Anderson et al.).
Regarding claims 1, 11, 12, and 19, ‘012 discloses: a woven or a knitted fabric/garment (woven substrate, par. 41);
a patch or a section reversibly coupled to the woven or knitted fabric (medicated, reusable [implies ‘reversible’] patch, par. 108), the patch or the section comprising:
(i) a yarn; and
(ii) a polymeric matrix comprising: a polymer; and an active compound dispersed in the
polymer, wherein the polymer matrix is imbibed on the yarn (disclosed nearly verbatim by ‘012’s claims 1, 12 and 24).
	Regarding claims 2, 3, 13 and 14, ‘012 discloses the system that encompasses the substrate and the medicated, reusable patch from above as: elastomeric woven yarn and fabric (pars. 41-42).
	Regarding claim 4, ‘012 discloses: the polymer matrix is imbibed on the yarn and therefore on the fabric (disclosed nearly verbatim by ‘012’s claims 1 and 12).
	Regarding claims 5, 15 and 20, ‘012 discloses: the patch or the section further comprises additional yarn in a woven or knitted relationship, the additional yarn absent the active compound (“For example, in woven textiles, the warp can be traditional yarn and the weft yarn of the present embodiments [par. 90].”; traditional yarn is ‘absent the active compound’ while ‘present embodiment’ yarns include the active compound). 
	Regarding claim 6, ‘012 discloses: the active compound is present in an amount for therapeutically effective delivery of the active compound to at least a portion of skin of a mammal (disclosed nearly verbatim in par. 4).
	Regarding claim 7, ‘012 discloses: the active compound is a medication for treating or alleviating pathological effects or symptoms of a disease or condition (disclosed verbatim in par. 4).
	Regarding claims 8, 9, 16 and 17, ‘012 discloses: the polymer matrix is cross-linked hydrophobic polymer (par. 19).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘012 as cited above and in view of  EP 0890336.
‘012 does teach in background section prior art indicators for determining the condition of medicinal patches are known but does not teach the claimed functional capability of instantly claimed indicators.
However, ‘336 is referenced as it teaches, “an indicator of the number of washes” for determination of the efficacy level of the bacteriostatic treatment remaining in the article.
Therefore it would have been obvious to one of ordinary skill in the art prior to filing the invention to modify an article to include in the article an indicator of the number of washings/launderings that assists in determination of the amount of treatment remains in an article.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various substrates/fabrics/articles that deliver treatment to a user are attached to establish the general state of the art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732